Citation Nr: 0116651	
Decision Date: 06/20/01    Archive Date: 06/26/01

DOCKET NO.  00-18 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for a sinus 
disorder with headaches and a deviated nasal septum.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from August 1957 to August 
1959.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, dated in  March 1999.  That decision denied the 
veteran's request to reopen the claim of entitlement to 
service connection for sinus disorder with headaches and 
deviated nasal septum.  The denial of the request to reopen 
was duly appealed.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


FINDINGS OF FACT

1.  The RO denied service connection for sinusitis with 
severe headaches and for deviated nasal septum in June 1962.  

2.  The Board denied the veteran's request to reopen the 
previously denied claim of entitlement to service connection 
for a sinus disorder with headaches and a deviated nasal 
septum in November 1990. 

2.  Evidence received since the November 1990 Board decision 
either is duplicative of evidence previously considered, does 
not bear directly and substantially on the veteran's claim, 
is cumulative or redundant of previously considered evidence, 
or is not so significant that it must be considered with all 
the evidence of record in order to fairly decide the merits 
of the veteran's claim.


CONCLUSIONS OF LAW

1.  The November 1990 Board decision is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1104 (2000).

2.  No new and material evidence has been received to reopen 
the veteran's claim for service connection for a sinus 
disorder with headaches and a deviated nasal septum.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a veteran in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the veteran and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); Veterans Benefits and Health Care Improvement Act of 
2000, Pub. L. No. 106-419, § 104 (2000).  Review of the 
claims folder reveals that the RO has adequately notified the 
veteran of the requirements for reopening his service 
connection claim through its rating decisions and 
supplemental statements of the case.  

With respect to the duty to assist, the new law specifies 
that VA is not required to reopen a previously disallowed 
claim except when there is new and material evidence.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A(f)).  Because the Board finds that there is 
no new and material evidence to reopen, as discussed below, 
the new law does not require any further action by VA.  
Finally, there is no indication that the Board's present 
review of the claim will result in any prejudice to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

The Board has jurisdiction to consider previously adjudicated 
claims only if new and material evidence has been presented.  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  As a 
jurisdictional matter, the question of whether new and 
material evidence has been submitted may be raised at any 
time during proceedings by any party or the tribunal, and 
must be adjudicated before addressing the merits. Id.  

The veteran originally submitted a claim for service 
connection for chronic headaches in April 1962.  The RO 
denied service connection for a sinusitis with severe 
headaches and deviated nasal septum in June 1962.  The 
veteran did not appeal that decision within one year of its 
date, and it became final.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. §§ 3.104, 3.302, 20.1103 (2000).

The veteran filed to reopen his claims of entitlement to 
service connection.  The Board ultimately denied his request 
to reopen the claims for service connection in September 
1990.  The veteran did not appeal the Board's denial.  The 
Board's November 1990 decision is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1104 
(2000).

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356, 1362 
(Fed. Cir. 1998) (overruling the test set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), which stated that "new" 
evidence was "material" if it raised a reasonable 
possibility that, when viewed in the context of all the 
evidence, the outcome of the claim would change).

According to VA regulation, "new and material evidence" 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  This 
definition "emphasizes the importance of the complete record 
for evaluation of the veteran's claim."  Hodge, 155 F.3d at 
1363.  

In determining the issue of whether the additional evidence 
submitted is new and material, a question of law, the 
credibility of the evidence must be presumed. Kutscherousky 
v. West, 12 Vet. App. 369 (1999); Justus v. Principi, 3 Vet. 
App. 510, 512-513 (1992).  The Court has held that this 
presumption of credibility is not unlimited.  Specifically, 
the Court has stated that Justus does not require the VA to 
consider patently incredible evidence (e.g. the inherently 
false or untrue) to be credible.  Duran v. Brown, 7 Vet. App. 
216 (1994).  

The Court has held that VA is constrained to review only that 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and readjudicated on the 
merits.  Evans v. Brown, 9 Vet. App. 273 (1996).  In the 
present appeal, therefore, the Board will review, in light of 
the applicable law, regulations, and the Court cases 
regarding finality, all of the additional evidence submitted 
since the Board's previous decision denying the service 
connection for a sinus disorder with headaches and a deviated 
nasal septum claim in November 1990.

This presumption of credibility is made only for the purpose 
of determining whether the case should be reopened.  Once the 
evidence is found to be new and material and the case is 
reopened, the presumption that it is credible and entitled to 
full weight no longer applies.  In the adjudication that 
follows the reopening, the Board, having accepted 
provisionally for reopening purposes the credibility of the 
new evidence, then must determine, as a question of fact, 
both the weight and credibility of the new evidence in the 
context of all the evidence, new and old.  Justus, 3 Vet. 
App. at 512-513.

The evidence of record at the time of the June 1962 RO 
decision denying entitlement to service connection for a 
sinus disorder with headaches and a deviated nasal septum 
included the veteran's service medical records and the 
statement of the veteran's mother, C.S.  The RO denied the 
veteran's claim because the evidence clearly showed the 
existence of sinus and headache disorders prior to the 
veteran's period of active service and there was no evidence 
of increase in the basic chronic pathology.

Subsequent to that decision, the veteran submitted the 
statement of Dr. R.H.R., who noted that the veteran had been 
treated in July and November 1961 for migraine headaches.  
The RO confirmed the previous denial in a rating decision 
dated in July 1962.

The evidence of record at the time of the November 1990 Board 
decision included the aforementioned records, the veteran's 
allegations that his condition was made worse as a result of 
a drainage procedure performed at Oak Knoll Military Hospital 
in 1957, records of VA treatment between 1986 and 1989, the 
transcript of a personal hearing dated in February 1990, and 
a drawing submitted by the veteran depicting a medical 
instrument used to perform surgery in October 1957.

The Board found in November 1990 that the evidence submitted 
since the 1962 RO decision dealt with treatment the veteran 
had received many years following service, and as such, did 
not aid in demonstrating that his sinus disorders had 
worsened during service.  The veteran's allegations regarding 
the drainage procedure were held not to be new and material 
because, as they were merely lay assertions, they were not 
probative of aggravation during service.

Evidence received since the November 1990 Board decision 
consists of VA outpatient and hospitalization records dating 
from October 1972 through November 1998.  These reports 
include details of the septoplasties performed by VA in 
November 1972 and July 1974, as well as many reports of 
treatment and examination subsequent to those procedures.  
None of the evidence dates to the veteran's period of active 
service, nor does it reflect competent medical opinion 
regarding aggravation of the veteran's sinusitis, headaches, 
or deviated septum during his period of active service.

The veteran has also submitted a statement alleging that his 
eye teeth were removed in an attempt to take pressure off his 
sinuses.  This procedure was performed at the Coronado Anfib 
[sic] Base during his period of active service.

Initially, the Board notes that the VA treatment records 
dated between 1986 and 1989 are duplicates of those already 
considered by the Board. Therefore, this evidence is not new 
and material.  

The remaining medical records and the veteran's allegations 
are new because they were not of record at the time of the 
previous Board decision in November 1990.  

Upon close review, the Board finds that the new medical 
evidence merely serves to confirm that the veteran has a 
current sinus, septum, and headache disorder.  In that 
respect, the medical evidence is essentially cumulative of 
evidence considered for the November 1990 Board decision.  
The evidence then, as now, demonstrated a current disorder.  
Moreover, because the evidence reflects treatment many years 
after the veteran's period of service without any reference 
to that service, it is neither particularly significant to 
the veteran's claim nor probative of aggravation during the 
veteran's period of active service.  Therefore, the medical 
evidence received since the November 1990 Board decision is 
not new and material.

As noted above, in addition to the VA medical treatment and 
examination records, the veteran has submitted his own 
allegation that his eye teeth were removed during service, 
and that this aggravated his sinus disorder.  The Board 
notes, that review of the veteran's service medical records 
reveals the report of a dental examination performed in June 
1956, prior to his entry into service.  Notations regarding 
the veteran's dentition indicated that his eye teeth (upper 
canines) were missing as of that date.  While the Board is 
generally constrained to accept the veteran's testimony as 
credible, the contemporaneous service medical records 
indicates that the veteran's recollection of events is in 
error.  See Duran v. Brown, 7 Vet. App. 216 (1994).

Even if the veteran's statements regarding the removal of his 
eye teeth were accepted as true, the evidence would still not 
be material.  To the extent that this evidence is new and not 
cumulative of previously presented evidence, it is not 
material because the statements of laypersons are not 
probative of the medical issue at the heart of the 
appellant's claim, i.e., whether the veteran's sinusitis, 
deviated septum, and headaches were aggravated during 
military service. See Moray v. Brown, 5 Vet. App. 211, 214 
(1995) (holding that where resolution of an issue turns on a 
medical matter, lay evidence, even if considered "new," may 
not serve as a predicate to reopen a previously denied 
claim); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992)); 
Anglin v. West, 203 F.3d 1343, 1347 (2000)(notwithstanding 
Hodge, supra, requirement that new and material evidence be 
probative of pertinent issues remains "intact"). 

In summary, the Board finds that the evidence received since 
the November 1990 Board decision either is duplicative of 
evidence previously considered, does not bear directly and 
substantially on the veteran's claim, is cumulative or 
redundant of previously considered evidence, or is not so 
significant that it must be considered with all the evidence 
of record in order to fairly decide the merits of the 
veteran's claim.  Therefore, none of the evidence is new and 
material within the meaning of 38 C.F.R. § 3.156(a).  
Accordingly, the claim is not reopened.  38 U.S.C.A. § 5108.  


ORDER

As no new and material evidence has been received to reopen 
the veteran's claim for service connection for a sinus 
disorder with headaches and a deviated nasal septum, the 
claim is not reopened.  The appeal is denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals


 

